COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-08-143-CV





CHARLES HENRY MYERS	APPELLANT



V.



DISMANTLER’S 2000	APPELLEE



------------



FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------



Appellant Charles Henry Myers is attempting to appeal from the trial court’s order dismissing his claims for lack of prosecution.  The trial court signed the order on December 10, 2007.  Appellant filed an untimely motion to reinstate on January 23, 2008.  Therefore, Appellant’s notice of appeal was due January 9, 2008, 
see 
Tex. R. App. P
. 26.1, but was not filed until April 7, 2008.

On April 8, 2008, we notified appellant of our concern that the court may not have jurisdiction over the case because the notice of appeal was not timely filed.  We informed appellant that the appeal was subject to dismissal for want of jurisdiction unless he or any party desiring to continue the appeal filed a response showing grounds for continuing the appeal.  Appellant filed a response, but his response does not show grounds for continuing the appeal.  	The times for filing a notice of appeal are jurisdictional in this court, and absent a timely filed notice of appeal or extension request, we must dismiss the appeal.  
See 
Tex. R. App. P
. 2, 25.1(b); 
Verburgt v. Dorner
, 959 S.W.2d 615, 617 (Tex. 1997).
  Accordingly, we dismiss the appeal for want of jurisdiction.  
See
 
Tex. R. App. P.
 42.3(a), 43.2(f).

PER CURIAM



PANEL D:	GARDNER, WALKER, and MCCOY, JJ.



DELIVERED: May 22, 2008

FOOTNOTES
1:See
 
Tex. R. App. P. 
47.4.